DETAILED ACTION
The following is a Non-Final Office Action on the merits.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 12/6/2021.
Applicant’s amendments are sufficient to overcome the claim objection set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action except for that in Par. 15.
Applicant’s amendments are sufficient to overcome the provisional double patenting rejections set forth in the previous office action.

Response to Arguments

Upon further consideration, the Examiner withdraws the indication of allowable subject matter for claim 3 as Vanney discloses the number of peripheral channel-portions to consist of two arced channels as discussed in the rejection below. 

Claim Objections
Claim 9 is objected to because of the following informalities:  amend “the channels” to –the multiple channels- in ll. 2.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  amend “the depressions” to –the plurality of depressions- in ll. 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “some of the multiple channels comprise circular channels”; however, claim 1, upon which claim 5 depends, recites the limitation “at least some of the multiple channels being concave channels”.  It is unclear if the “some of the multiple channels comprise circular channels” of claim 5 is the same as or different from the “at least some of the multiple channels being concave channels” of claim 1.  As shown in Fig. 3C illustrating circular channels (44) and concave channels (46), the “some of the multiple channels comprise circular channels” of claim 5 will be interpreted as being different from the “at least some of the multiple channels being concave channels”.  If the multiple channels comprise both concave channels and circular channels, it is suggested to amend the claim to recite -a first set of the multiple channels- and -a second set of the multiple channels- for clarification. 
Claim 5 recites the limitation “a respective three of the concave channels”;
however, claim 1, upon which claim 5 depends, recites the limitation “at least some of the multiple channels being concave channels”. Claim 1 never recites that there are at least three channels to provide for the limitation of claim 5. For example, “some” could represent only “two” channels.  Thus, it is unclear how there are “three” concave channels if claim 1 only recites “some”. 
Claim 6 recites the limitation “each of the concave channels comprises: a polygonal central channel-portion; and one or more peripheral channel portions”; however, claim 1, upon which claim 6 depends, recites the limitations “each of the concave channels comprises: a circular central channel-portion; and one or more peripheral channel-portions having arced perimeters”.  It is unclear how the concave channels have both a “circular” and “polygonal” central channel-portion (the Examiner 
Claims 7-8 depend from claim 6 and are thus also rejected.
Claim 7 further recites the central channel-portion to be “rectangular” shaped and thus it is unclear how the central channel-portion can be both “circular” as claimed in claim 1 and “rectangular” as claimed in claim 6. 
Claim 7 further recites the one or more peripheral channel-portions to be “rectangular” shaped and thus it is unclear how the one or more peripheral channel-portions can have both an “arced perimeter” as claimed in claim 1 and be “rectangular” as claimed in claim 6. 
Claim 8 further recites the central channel-portion has a “star shape” and thus it is unclear how the central channel-portion can be both “circular” as claimed in claim 1 and have a “star shape” as claimed in claim 7. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9 & 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (2018/0110562, previously cited) in view of Clark et al. (2014/0058386, previously cited) and Sliwa (2017/0143414, previously cited) and Vanney (2005/0004440, previously cited).
Concerning claim 1, as illustrated in Figs. 1-4, Govari et al. disclose Apparatus (probe 22; [0021]), comprising: 
a flexible electrically-insulating substrate, comprising an inner surface and an outer surface, and shaped to define multiple channels passing between the inner surface and the outer surface (PCB sheet 60 and cover 66 fabricated from flexible PCB that is perforated to form one or more irrigation holes 64; [0028-0030]); 
an outer layer of an electrically-conducting metal covering at least part of the outer surface (one or more microelectrodes 62 and tip electrode 71 on PCB sheet 60; [0031-0032], [0035], Fig. 3); 
an inner layer of the electrically-conducting metal covering at least part of the inner surface (conductive traces on PCB sheet 60; [0028], [0035], Fig. 2).
Govari fails to disclose some of the channels being concave channels. However, Clark et al. disclose an apparatus (17) comprising multiple channels (44’) passing between and inner and outer surface for passage of an irrigation fluid, the channels being concave channels (44’).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Govari such that the channels are concave channels in order to provide the benefit of a beneficial effect on irrigation port flow as taught by Clark et al. ([0133]; Fig. 11) 

Govari in view of Clark et al. and Sliwa fail to disclose each of the concave channels comprises: a circular central channel-portion; and one or more peripheral channel-portions having arced perimeters and opening into the central channel-portion, wherein the peripheral channel-portions consist of between two and eight peripheral channel-portions.  However, Vanney discloses an apparatus comprising a plurality of channels (76, 72, 82) from an interior to an exterior of the apparatus, the channels comprising two peripheral channel-portions (72 or 82) having arced perimeters and opening into a circular central channel-portion (76), wherein the peripheral channel-
Concerning claim 9, Govari et al. discloses a total area of respective outer openings of the channels is at least 1% of an area of the outer surface (Fig. 2-3), but Govari in view of Clark et al., Sliwa and Vanney et al. fail to specifically disclose a total area of respective outer openings of the channels is at least 30% of an area of the outer surface.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Govari in view of Clark et al., Sliwa and Vanney et al. such that a total area of respective outer openings of the channels is at least 30% of an area of the outer surface is of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Concerning claim 11, Govari disclose a probe (22) configured for insertion into a body of a subject (28); and a supporting structure (69) bonded to the inner layer and coupled to a distal end of the probe (22) ([0021], [0025]; Fig. 1-2)
claim 12, Govari disclose the supporting structure (69) comprises a plurality of ribs (56) surrounding a lumen (internal lumen), successive ones of the ribs (56)  being separated from one another by an aperture that is wider than each of the ribs (56) ([0025-0026]; Fig. 2).
Concerning claim 13, Govari disclose a surface of the inner layer is shaped to define a plurality of depressions (taken to be some of the irrigation holes 64) (Fig. 2).
Concerning claim 14, Govari disclose the depressions are circular and are arranged in a close-packed pattern (Fig. 2).
Concerning claim 15, Govari in view of Clark et al., Sliwa and Vanney et al. fail to disclose an average transverse cross-sectional area of each of the concave channels is between 345 and 15,700 m2.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Govari in view of Clark et al., Sliwa and Vanney et al. such that an average transverse cross-sectional area of each of the concave channels is between 345 and 15,700 m2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (2018/0110562, previously cited) in view of Clark et al. (2014/0058386, previously cited) and Sliwa (2017/0143414, previously cited) and Vanney (2005/0004440, previously cited), as applied to claim 1, in further view of Fleischman et al. (6,241,724, previously cited) or Marecki et al. (2015/0351652, previously cited).  
Concerning claim 10, Govari in view of Clark et al., Sliwa and Vanney et al. fail to disclose the electrically- conducting metal comprises gold.  However, Fleischman et al. disclose an apparatus (12) comprising an outer layer of electrically conducting-material of gold coating an exterior surface of an underlying support body. It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Govari in view of Clark et al., Sliwa and Vanney et al. such that the electrically- conducting metal comprises gold, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Further, Marecki et al. disclose an apparatus (10) comprising outer and inner (102/64, 88) layers of electrically conducting-material of gold coating inner and outer surfaces of an underlying support body (96). At the time the invention was effectively filed, it would have been obvious to modify the invention of Govari in view of Clark et al., Sliwa and Vanney et al. such that the electrically- conducting metal comprises gold in order to provide the benefit of a suitable conductive metal as taught by Marecki et al. ([0101]; Fig. 6-7B), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone nor in combination, teaches “the peripheral channel-portions consist of six peripheral channel-portions” as required by claim 4.  
The closest prior art is regarded as: Govari et al. (2018/0110562, previously cited) teaches an apparatus comprising a flexibly electrically-insulating substrate with inner and outer surfaces that is shaped to define multiple channels between the surfaces, inner and outer layers of electrically conducting metal covering at least part of the inner and outer surfaces.  Govari et al. fails to disclose the channels to be concave or to have peripheral channel-portions.  Clark et al. (2014/0058386, previously cited) discloses channels that are concave, but fail to disclose peripheral channel-portions.  Vanney (2005/0004440, previously cited) discloses two peripheral channel portions having an arced perimeters, but fails to disclose more than two peripheral channel portions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794